Citation Nr: 0028165	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus and 
vertigo.

2.  Entitlement to an increased rating for status post left 
mastoidectomy with bilateral hearing loss and left ear pain.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Entitlement to temporary total ratings based on 
hospitalizations in 1994 and 1995 in excess of 21 days for a 
service-connected condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a compensable rating 
for the service-connected bilateral hearing loss with left 
mastoidectomy.  In August 1996, the Board remanded the issue 
for further development and noted that the veteran had raised 
additional issues of service connection for tinnitus and 
vertigo.  On remand, the appellant also submitted claims for 
temporary total ratings under 38 C.F.R. § 4.29 for 
hospitalizations in 1994 and 1995, and for a total disability 
rating based on individual unemployability.  

In rating decision of November 1998, the RO granted a 10 
percent rating for status post left mastoidectomy with 
bilateral hearing loss and left ear pain, and denied the 
claims for service connection for tinnitus and vertigo, a 
total disability rating based on individual unemployability, 
and temporary total disability ratings for hospitalizations 
in 1994 and 1995.  The appellant appealed that rating 
decision.  In October 1999, the appellant attended a 
videoconference hearing with the undersigned Veterans Law 
Judge.  Before the hearing, the power of attorney was revoked 
with the appellant's prior representative and he requested 
that the hearing proceed.  Currently, the appellant has not 
designated another representative.

At the videoconference hearing, the veteran raised the 
additional issue of service connection for a brain cyst, 
secondary to the service-connected bilateral hearing loss and 
mastoidectomy.  In addition, he raised the issues of service 
connection for hip, back and left leg disabilities.  The 
Board notes that in rating decision of August 1994, the RO 
denied service connection for lower back and right hip 
disorders.  The veteran needs to submit new and material 
evidence to reopen those claims.  The claims regarding 
service connection for a brain cyst and a left leg disability 
are referred to the RO for the appropriate action.

The Board finds that additional development is necessary with 
regard to the issues of an increased rating for status post 
left mastoidectomy with bilateral hearing loss and left ear 
pain, and entitlement to a total disability rating based on 
individual unemployability.  Accordingly, those issues are 
addressed in the REMAND section.


FINDINGS OF FACT

1. The claim for service connection for vertigo is not 
plausible.

2.   Tinnitus has been competently linked to service.

3.  The veteran was hospitalized for more than 21 days from 
April 27 to May 27,
1994, and from October 31 to November 22, 1995; during 
each of these hospitalizations he received treatment of 
his service-connected left mastoidectomy with bilateral 
hearing loss and left ear pain.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.   38 U.S.C.A. 
§ 1110;38 C.F.R. § 3.303 (1999).
 
2. The claim of entitlement to service connection for vertigo 
is not well grounded.  38 U.S.C.A. § 5107(a).

2. The criteria for a temporary total evaluation under 38 
C.F.R. § 4.29 for the period from April 27, 1994 to May 
27, 1994, and from October 31, 1995 to November 22, 1995, 
have been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.29 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus and Vertigo

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where certain diseases, such as those 
affecting the organic nervous system, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The threshold question to be answered in regard to these 
claims is whether the veteran has presented evidence of well-
grounded claims.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Board finds that the claim for service connection for 
vertigo is not well grounded.  The service medical records 
are negative for complaints of or diagnoses of tinnitus or 
vertigo during service.  Although the veteran has reported 
that he has had ringing in his ears since the left 
mastoidectomy in April 1966, the service medical records do 
not confirm that he ever complained of it during service.  In 
addition, a VA examination report dated in April 1967, VA 
outpatient treatment records dated in June and July 1967, and 
another VA examination report dated in September 1967 are 
negative for complaints of tinnitus or vertigo.  At a VA 
examination in July 1974, the veteran reported a history of 
intermittent otalgia primarily on the left with drainage in 
association with tinnitus and occasional vertigo.  However, 
the impression was a normal otolaryngology examination and 
there was no diagnosis of tinnitus or vertigo.

The veteran, however, has been diagnosed with tinnitus.  A 
November 1977 VA audiology examination report indicates a 
diagnosis of tinnitus.  In addition, the veteran reported 
having vertigo all the time, with a lot of stumbling and 
feeling lightheaded and dizzy.  However, the examiner 
provided no medical opinion as to the etiology of the 
tinnitus or reported vertigo.  

The June 1993 VA audiology examination report notes that the 
veteran has tinnitus.  It is further noted that the tinnitus 
began in 1965 after the mastoidectomy.  No one is more 
competent than the veteran to report that he has ringing in 
the ear.  The 1993 audiologist's assessment is not 
contradicted by any other opinion of comparable weight.  
There is no evidence other than the earlier non-reporting of 
tinnitus to counter the veteran's more recent declarations 
and the favorable audiologist's assessment.  Under such 
circumstances, the evidence cannot be said to preponderate 
against the appellant on this material fact. 

A review of the record reveals no medical opinion that the 
veteran currently has vertigo which is related to his period 
of active service.  Although the veteran has indicated that 
he has had vertigo since the left mastoidectomy in service, a 
review of the service medical records shows that he did not 
complain of and was not diagnosed with vertigo during 
service.  

II.  Temporary Total Disability Ratings

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service- connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29.  However, notwithstanding the 
fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment.  38 C.F.R. 4.29(b).

In the instant case, the veteran was hospitalized from April 
27 to May 27, 1994.  He was treated for and diagnosed with 
numerous medical problems, including left ear pain.  The 
discharge summary report notes that veteran was seen in the 
ear, nose, and throat clinic and underwent extensive 
audiometric and tympanogram testing.  Although the 
hospitalization involved treatment of nonservice-connected 
disorders, it also included treatment of the veteran's 
service-connected left ear and hearing disability.  The Board 
finds that the evidence does not preponderate against a 
finding that the veteran was hospitalized for treatment for 
his service-connected left ear and hearing loss disability 
for more than 21 days.  The hospital report does not indicate 
a specific amount of days during which the veteran's 
treatment was concentrated on his left ear and hearing loss 
disability.  There is no basis in the record for 
distinguishing what portion of the 30-day stay was focused on 
the service-connected disability versus the number of days 
spent treating the nonservice-connected disorders.  In such a 
case, all reasonable doubt must be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (1999)

The veteran was hospitalized again from October 31 to 
November 22, 1995.  The discharge summary report notes 
discharge diagnoses including chronic pain syndrome.  The 
report also notes that the veteran had been admitted to the 
inpatient Chronic Pain Management Program coping strategies 
for his low back, hip and mastoid pain.  The diagnostic 
impression was chronic pain syndrome involving low back, hip 
and mastoid.  The medical report indicates that the entire 
period of hospitalization involved pain management to include 
for the service-connected mastoid disability.  Accordingly, a 
total temporary disability rating is warranted for this 
hospitalization, pursuant to 38 C.F.R. 4.29(b).


ORDER

The claim for service connection for vertigo is denied.

Service connection for tinnitus is granted.

Entitlement to temporary total ratings because of 
hospitalizations from April 27, 1994, to May 27, 1994, and 
from October 31, 1995, to November 22, 1995, for treatment of 
service-connected status post left mastoidectomy with 
bilateral hearing loss and left ear pain, pursuant to 38 
C.F.R. § 4.29, is granted.


REMAND

The evidence of record does not contain a VA audiology 
evaluation report since July 1994.  In August 1996, the Board 
remanded the case for a VA audiology examination.  A Report 
of Contact dated in October 1996 shows that the veteran had 
been scheduled for a VA compensation and pension examination 
and underwent some audiology testing on October 4, 1996, but 
that he refused further testing and left the clinic in a 
reportedly hostile manner before the examination was 
completed.  The evidence does not contain the results of the 
October 1996 testing.  Moreover, the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  Although the October 1996 VA 
compensation and pension examination could not be completed 
due to the veteran's conduct, the Board finds that the 
veteran should be provided one last opportunity for 
evaluation.  The veteran is notified that the duty to assist 
is not always a one-way street and if he wishes help, he must 
cooperate  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Furthermore, VA regulations require that claimants 
seeking an increased disability rating "for whom an 
examination has been scheduled are required to report for the 
examinations."  38 C.F.R. § 3.326(a) (1999).

The evidence contains a May 1995 decision from the Social 
Security Administration (SSA) finding the veteran disabled 
since January 15, 1992.  Although the evidence contains some 
records from SSA, the May 1995 decision indicates that there 
are additional medical records which have not been associated 
with the veteran's claims file.  

During the pendency of this appeal, effective in June 1999, 
the VA Schedule for Rating Disabilities (Rating Schedule) was 
amended as to diseases of the ear.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  The RO should consider the amended Rating 
Schedule and evaluate the veteran's service-connected 
disability under the more favorable criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The issue of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issue pertaining to an increased evaluation for left 
mastoidectomy with bilateral hearing loss. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
status post left mastoidectomy with 
bilateral hearing loss and left ear pain.  
With the necessary authorization, the RO 
should undertake reasonable efforts to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  In 
particular, the RO should request all of 
the veteran's medical records from the VA 
Medical Center in Long Beach, California, 
which have not been associated with his 
claims file.

2.  The RO should undertake reasonable 
efforts to obtain from the SSA the 
records pertinent to the claim made by 
the veteran for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.

3.  Thereafter, the veteran should be 
afforded a VA or fee-basis examination by 
an appropriate specialist to evaluate the 
veteran's service-connected status post 
left mastoidectomy with bilateral hearing 
loss and left ear pain.  All pertinent 
tests should be completed and the results 
associated with the veteran's claims 
file.  All manifestations of the current 
disability should be described in detail.  

The veteran's claims file and a copy of 
this remand must be made available to the 
examiner to review prior to examining the 
veteran.  The examiner is requested to 
note specifically on the examination 
report whether the veteran's claims file 
was reviewed.

The examiner is requested to describe any 
limitations on employability caused by 
the veteran's service-connected status 
post left mastoidectomy with bilateral 
hearing loss and left ear pain.

4.  Thereafter, the RO should ensure that 
the above requested development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should again review the 
record and readjudicate the veteran's 
claims.  The RO must consider the amended 
rating schedule and evaluate the 
veteran's service-connected ear 
disability under the more favorable 
criteria.  See Karnas, 1 Vet. App. at 
312-13.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals


 



